Citation Nr: 1017594	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-00 133A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, 
claimed as due to exposure to herbicides.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from November 1970 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of a higher initial evaluation for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

On December 9, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal is requested of the appeal pertaining to service 
connection for a thyroid disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his authorized 
representative, has withdrawn his appeal with respect to 
service connection for a thyroid disorder.  Hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal pertaining to entitlement to service connection 
for a thyroid disorder is dismissed.


REMAND

Service connection was grated for diabetes mellitus in a 
January 2009 rating decision.  The Veteran submitted a Notice 
of Disagreement with respect to the assigned 20 percent 
evaluation in February 2009.  Although the RO has issued 
rating decisions pertaining to this issue, a Statement of the 
Case has not been issued.  The filing of a Notice of 
Disagreement places a claim in appellate status. Therefore, a 
Statement of the Case regarding the issue of entitlement to 
an evaluation higher than 20 percent for diabetes mellitus, 
pursuant to 38 C.F.R. § 19.26 must be issued to the 
appellant.  As such, this issue must be remanded.  Manlincon 
v. West, 12 Vet. App. 239, 240- 41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue the appellant a 
statement of the case on the issue of 
entitlement to a higher initial 
evaluation for diabetes mellitus pursuant 
to 38 C.F.R. § 19.26 (2009).

If upon completion of the above action the decision remains 
adverse to the appellant, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


